COLLIER, C. J.
It is an established rule, that an admission made during, or in consequence of, a proposition to compromise, is inadmissible against the party making it. An offer to pay a sum of money, in order to purchase one’s peace and adjust a pending or threatened litigation, if not acceded to, cannot with propriety be called an admission, which can only be predicated of existing facts — it is an unaccepted proposition — a matter in feasance, which rather negatives, the present existence of what is proposed to be done. If such an offer carry orx its face the character of a peace offering, it *468s privileged, and cannot be used against the party making it. But where distinct facts are admitted by the proposition, or pending the negotiation, they stand upon a different ground, and for these the privilege cannot be invoked. The principles we have stated are well illustrated by Senator Colden, in Murray v. Coster, 4 Cow. Rep. 635. He says, “ I am not prepared to admit, that what a party may state as a fact, though the statement may be made in the course of negotiation for a compromise, or may be connected with an offer to purchase peace, will not be as binding as if the fact had been disclosed in any other way. If a man says to me, I do not admit I owe you any thing, but rather than be sued, I will give you a hundred dollars, it would be most unjust to suffer me to avail myself of this offer, to recover against him. But if one tells me, I justly owe you a hundred dollars, and will give you fifty if you will give up your debt, I apprehend there is no rule of law so absurd and unjust, as to prevent me availing myself of my debtor’s confession, because he connected with it an offer of compromise.” See Wilson’s adm’r v. Hines, Minor’s R. 255; Slocum v. Perkins, 3 Serg. & R. Rep. 295; Williams v. Price, 5 Munf. Rep. 507; Lawrence v. Hopkins, 13 Johns. Rep. 288; Williams v. Thorp, 8 Cow. Rep. 201; Hartford Bridge Co. v. Granger et al. 4 Conn. R. 142; Fuller v. The Town of Hampton, 5 Conn. R. 416, 426; Marsh v. Gold, 2 Pick. R. 285; Gerrish, adm’r, v. Sweeter, 4 Pick. Rep. 374; Delogny v. Rentoul, 2 Mart. Rep. 175; Church v. Steele’s heirs, 1 Marsh. R. 328; Sanborn v. Neilson, 4 N. Hamp. Rep. 501; 1 Greenl. on Ev. § 192; 4 Phil Ev. by C. & H. 10.
In the case at bar, the proposition which the defendant authorized Farmer to make to the plaintiff was professedly a peace offering, which, so far from admitting an indebtedness, expressly denies it, and was therefore rightfully rejected as evidence for the plaintiff. The letter which was subsequently written, must be considered with reference to the authority which the defendant had previously given to Farmer to compromise with the plaintiff, as it refers to it, in terms too plain to leave room to doubt its meaning and purpose. It was nothing more than a withdrawal of that authority, until *469the defendant could acquire information which would enable him to act understanding^ in endeavoring to settle the matter in controversy — expressing an opinion as to the price of exchange at certain times, and reserving to himself the right to determine what he would pay the plaintiff. Here is no admission of indebtedness, or of any fact which alone, or prima facie assisted by others, would have warranted the jury in finding a verdict for the plaintiff. The fact that the defendant’s proposition was submitted by Farmer to the plaintiff, and rejected by the latter before the letter was written, can have no influence upon the evidence, or authorize us to educe from the letter an admission which its language, or what preceded it, does not import.
It was not only competent, but the duty of the court to decide upon the admissibility of.the evidence — its decision we have seen, was in conformity to law, and the judgment is therefore affirmed.